Title: From Thomas Jefferson to William Short, 29 December 1822
From: Jefferson, Thomas
To: Short, William


                        Dear Sir
                        
                            Monticello
                            Dec. 29. 22.
                    I have duly recieved your favor of the 17th with it’s kind enquiries as to the state in which my late accident has placed me. the fracture was of the most favorable character, of the smaller bone of the left fore-arm, without, as is still hoped, deranging those of the wrist. it was promptly and well set by a skilful surgeon, has been constantly doing well, without incurring any accident, and has given me not much pain. it hinders me from nothing which can be done with one hand, and I have been able to ride out since the 2d week. the only disadvantageous circumstance is the sloth with which old bones knit. a younger person would have been clear of his sling in 6. weeks. I am now in the 7th and have neither use nor motion of that hand; and I would willingly compromise with my sling for 3. weeks more. it adds much to the difficulty and awkwardness of writing, which a crippled right hand and wrist had before brought on me. while this will lessen the frequency of expressing my attachment to my friends, it will not lessen the warmth of my feelings towards them, and especially the sincerity of my affectionate friendship to yourself.
                        Th: Jefferson
                    